DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 10, and the Watch Station.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourley (USPUB 2011/0187323).

As to Claim 1, Gourley discloses a mobile device charging station, comprising: a base having a front end, a rear end, a first side, and a second side (Figure 2A, Element 50); a power source connector located at the rear end of the base (Element 10); a privacy screen projecting upward from the front end of the base (Element 220, Front lip); and a USB output on the first side of the base (Element 30), wherein the mobile device charging station is configured to charge a mobile device placed on the base between the privacy screen and the power source connector (Figure 2); and wherein the USB output is operable to provide power for charging additional devices (Figure 3A, Element 300, Figure 3B, Element 100).
As to Claim 2, Gourley discloses the mobile device charging station of claim 1, wherein the privacy screen is dimensioned to conceal a view consisting of a side of the mobile device (Figure 2b).
As to Claim 4, Gourley discloses the mobile device charging station of claim 1, further comprising an input port on the rear end of the base, wherein the input port is operable as an alternate power source connector (Figure 2A, Element 10).
As to Claim 6, Gourley discloses the mobile device charging station of claim 1, further comprising a user-interchangeable connector located on the base between the privacy screen and the power source connector, wherein the user-interchangeable connector is configured to engage a charging port on the mobile device when the mobile device is placed on the base between the privacy screen and the power source connector and charge the mobile device (Figure 3A, Element 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Shirakawa (USPUB 2015/0270737).

As to Claim 3, Gourley discloses the mobile device charging station of claim 1, but does not expressly disclose wherein the privacy screen comprises an inductive charging circuity operable to charge the mobile device when the mobile device is placed on the base between the privacy screen and the power source connector.  Shirakawa disclose wherein the privacy screen comprises an inductive charging circuity operable to charge the mobile device when the mobile device is placed on the base between the privacy screen and the power source connector (Shirakawa Paragraph 32-33). It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Shirakawa’s inductive charging cover, and add it to the device of Gourley, in order to allow the device to charge without requiring a physical connection.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley and Lin (USPUB 2005/0269987).

As to Claim 5, Gourley discloses the mobile device charging station of claim 1, but does not expressly disclose wherein the power source connector comprises rotating and folding power prongs and an AC/DC power conversion circuit.  Lin discloses the power source connector comprises rotating and folding power prongs and an AC/DC power conversion circuit (Figures 5 and 6).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Lin’s folding prongs and add it to the device of Gourley in order to reduce the space the charger takes up when not in use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Lin in view of Herr et al. (USPUB 2015/0295438).

As to Claim 7, Gourley and Lin discloses the mobile device charging of claim 6, but do not expressly disclose wherein the user-interchangeable connector comprises a micro USB connector, and is interchangeable with a second user-interchangeable connector comprising a Lighting connector.  Herr discloses a first charging connector comprises a micro USB connector, and said second charging connector comprises a Lightning connector (Paragraph 27). It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Herr, and use multiple connections in the device of Gourley, in order to allow a variety of devices to be connected and charged.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley.
As to Claim 8, Gourley discloses the mobile device charging station of claim 1, but does not expressly disclose further comprising a switch on the second side of the base.  However, the Examiner takes official notice that adding a switch to control the flow of power ordinary skill in the art, and it would have been obvious to one having ordinary skill in the art to add a switch to the device of Gourley in order to start or stop the flow of current.

Claims 9-10, 12, 14-5, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley and Herr. 
As to Claim 9, Gourley discloses the mobile device charging station of claim 8,but does not expressly disclose further comprising a nightlight, wherein the switch is operable to turn on and off the nightlight.  Herr discloses a nightlight (Paragraph 35). Although not expressly disclosed, the Examiner takes official notice that a switch to operate a light, or nightlight is a well-known method of controlling the activation/deactivation of a light. It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Herr’s nightlight, and add it to the device of Gourley, in order to allow the charger to provide light in a dark environment.
As to Claim 10. Gourley and Herr disclose the mobile device charging station of claim 9, wherein the nightlight comprises light-emitting diodes (Herr Paragraph 31).
As to Claim 12, Gourley and Herr disclose the mobile device charging station of claim 10, wherein the privacy screen is dimensioned to conceal a view consisting of a side of the mobile device (Gourley Figure 2B).
As to Claim 14, Gourley and Her disclose the mobile device charging station of claim 10, further comprising an input port on the rear end of the base, wherein the input port is operable as a power source connector (Gourley Figure 2A, Element 10).
As to Claim 15, Gourley and Herr disclose the mobile device charging station of claim 14, wherein the input port comprises a Lightning port or a micro USB port (Herr Paragraph 27).
As to Claim 18, Gourley and Herr disclose the mobile device charging station of claim 10, but do not expressly disclose further comprising a switch on the second side of the base. However, the Examiner takes official notice that adding a switch to control the flow of power ordinary skill in the art, and it would have been obvious to one having ordinary skill in the art to add a switch to the device of Gourley in order to start or stop the flow of current.
As to Claim 19, Gourley and Herr disclose the mobile device charging station of claim 18, further comprising a nightlight, wherein the switch is operable to turn on and off the nightlight (Herr Paragraph 42).
As to Claim 20, Gourley and Herr disclose the mobile device charging station of claim 19, wherein the nightlight comprises light-emitting diodes (Herr Paragraph 31).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley and Rivas (US 8,604,923).

As to Claim 11, Gourley discloses a mobile device charging station, comprising: a base having a front end, a rear end, a first side, and a second side (Figure 2A); a privacy screen projecting upward from the front end of the base (Element 220) ; and a USB output (Element 30) on the first side of the base, wherein the mobile device charging station is configured to charge a mobile device placed on the base between the privacy screen and the power source (Figure 2); and wherein the USB output is operable to provide power for charging additional devices (Figure3A, Element 300 and Figure 3B, Element 100).  Gourley does not disclose a watch station located at the rear end of the base; to charge a mobile device placed on the base between the privacy screen and the watch station; wherein the watch station is operable to charge a wearable device.  Rivas discloses a watch station located at the rear end of the base, the watch station is operable to charge a wearable device (Figure 11).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Rivas and use a pedestal to charge the wearable device, with the charger of Gourley, as it will allow the device to be positioned to not strain the curvature of the wearable device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley, Herr, in view of Shirakaewa.

As to Claim 13, Gourley and Herr disclose the mobile device charging station of claim 10, but does not expressly disclose wherein the privacy screen comprises an inductive charging circuity operable to charge the mobile device when the mobile device is placed on the base between the privacy screen and the watch station.  Shirakawa discloses wherein said privacy screen further comprises an inductive charger configured to recharge a device positioned in said mobile device charging station (Shirakawa Paragraph 32-33). It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Shirakawa’s inductive charging cover, and add it to the device of Gourley, in order to allow the device to charge without requiring a physical connection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859